El Juez Asociado Señou Addbey,
emitió la opinión del tribunal.
Doña María del Carmen Nadal Carrión demandó a Angel Carrión para que sea declarado nulo el juicio ejecutivo hipotecario que el segundo siguió contra la primera para el cobro de dos pagarés al portador garantizados con hipoteca de varias fincas cuyo resultado fué la adjudicación de esas fincas en subasta pública al ejecutante, siendo el fundamento principal de esa demanda de nulidad que esos pagarés hipo-tecarios han sido declarados nulos en otro juicio entre las mismas partes por haberse apoderado de ellos Angel Ca-rrión clandestina e ilegalmente sin causa o consideración y también por defectos de la demanda ejecutiva hipotecaria. Con la demanda de nulidad del ejecutivo hipotecario se pre-sentó una petición jurada de injunction a fin de que se pro-hibiera a Angel Carrión que cobrase las rentas de los bienes que le fueron adjudicados en la subasta alegándose que así intentaba hacerlo según cartas que escribió a algunos arren-datarios de los bienes; que el demandado se propone apelar de la sentencia que declara nulos los pagarés y la hipoteca que los garantiza, con el propósito de dilatar la terminación definitiva de ese. litigio: que si el adjudicatario de esos bie-nes cobrase sus rentas mientras dura este pleito, que ascien-den a |190 mensuales, la demandante perdería totalmente ese dinero porque el demandado es insolvente y carece de bienes para restituirlo en caso de que prosperase su de-manda, por lo que si se negara el injunction que se soli-cita la demandante sufriría daños irreparables. Se hicieron parte de la petición la demanda jurada establecida contra Angel Carrión sobre cancelación del gravamen hipotecario y el procedimiento ejecutivo hipotecario a que nos hemos referido, apareciendo que la primera se fundó en que si bien la madre de la demandante otorgó dos pagarés al por-tador garantizados con hipoteca tales pagarés no fueron ne-*197gociados, enajenados ni dados en garantía por la deman-dante ni por su madre, en cuyo poder se encontraban a su fallecimiento, y de los cuales se apoderó clandestina e ile-galmente Angel Carrión, persona insolvente a quien la ma-dre de la demandante proporcionó casa, comida y algunas pequeñas cantidades de dinero.
Oídas las partes con respecto a la petición de injunction la corte inferior lo decretó prohibiendo al demandado que practique acto alguno tendente al cobro de las rentas y or-denándole que mientras se dicte sentencia en el pleito no obstaculice el cobro de esas rentas por doña María del Carmen Nadal Carrión a la que se exigió que prestase fianza por mil dólares.
De esa resolución apeló Angel Carrión para ante no-sotros alegando para que la revoquemos que la petición es ambigua, ininteligible y dudosa; que no expone hechos de-terminantes de causa de-acción, y que la demandante tiene un remedio suficiente, adecuado y rápido en el curso ordi-nario de la ley para obtener lo que solicita mediante injunction. El apelado no presentó alegato escrito y los aboga-dos de las partes no comparecieron a la vista de esta ape-lación.
La alegación de que la petición de injunction es ambigua, ininteligible y dudosa se hace descansar en que en una de sus alegaciones se dice que los bienes hipotecados han sido adjudicados al demandado mientras que en otra se consigna que la demandante es la dueña de esos bienes, pero no tiene razón el apelante en esa excepción porque la manifestación de la demandante de que los bienes le pertenecen a pesar de decir que fueron adjudicados al demandado es consecuencia de su pleito en que alega que es nula la adjudicación de bienes hecha al demandado en el ejecutivo hipotecario.
En cnanto a que la petición de injunction no aduce hechos suficientes para solicitarlo se dice que así es porque los casos 2- y 3° de la Ley sobre Injunction lo autoriza para *198actos ejecutados durante el litigio pero no para actos ante-riores a él como son los alegados referentes a que el deman-dado lia escrito antes de la radicación de la demanda a los inquilinos de sus fincas para que le paguen sus arrenda-mientos.
El artículo 3 de dicha ley dispone que podrá librarse un injunction en los casos que enumera, siendo el 2o así: “Cuando de la petición o declaración jurada resultare que la comisión o continuación de algún acto, durante el litigio, habrá de causar pérdidas o daños irreparables a algunas de las partes.” .De las palabras transcritas no aparece que solamente puede decretarse cuando las actos se cometan después de iniciado el pleito en que se solicita pues dice “cuando resultare que la comisión o continuación de algún acto”, lo que permite librar el injunction para impedir la comisión de ciertos actos durante el litigio por lo que la ale-gación de que el demandado ha escrito a los arrendatarios de las fincas para que les paguen los arrendamientos de ellas demuestra la intención de seguir cobrándolos durante el litigio, acto que como adjudicatario puede ejecutar si no causa perjuicio irreparable o de consideración a otra persona, pero que es suficiente con los otros hechos alegados para la petición de prohibición que se presentó.
Réstanos la última cuestión propuesta, fundada en que la demandante tiene remedio en la ley para asegurar la efectividad de las sentencias, de acuerdo con su sección 2% regla H, según la cual en lo no previsto en las reglas anteriores el tribunal discrecional y equitativamente adoptará las medidas procedentes para asegurar la efectividad de la sentencia, alegándose que de acuerdo, con ella el tribunal hubiera ordenado que se depositaran dichas rentas y no hubiera dispuesto que sea la demandante la que las cobre privando al demandado de sus bienes sin un debido proceso de ley.
Aun cuando fuera aplicable la ley de efectividad de sen-tencias como en el caso de Goffinet v. Polanco 30 D.P.R. 835 *199Remos declarado que algunas de las reglas de la ley para asegurar la efectividad de las sentencias surten el mismo efecto que una orden de injunction y llenan la misma for-malidad, y que la regla H confiere poder discrecional y equitativo a la corte, el apelante no lia sufrido perjuicio alguno con que la prohibición decretada contra él se baya dictado en un procedimiento de injunction en el que ba sido oído, y no de acuerdo con la regla H citada, por lo que no existe el error que alega,
Con respecto al particular de la resolución apelada referente a que el demandado no obstaculice a la demandante en el cobro de dichas rentas mientras se termina el pleito, o en otras palabras facultando a la demandante para cobrarlas, creemos que es erróneo pues como la fianza exigida por la Corte a la demandante sólo garantizará al demandado los daños y perjuicios que pueda sufrir por la or-den de injunction si se resolviese en definitiva que el pleito en que se decretó no es procedente, según la Sección 7* de la Ley de Injunctions y no la devolución de las cantidades que cobre, la corte inferior debió decretar que la demandante depositara esas rentas en el tribunal a las resultas del juicio o exigirle otra fianza por las rentas. En este ex-tremo debe ser modificada la orden recurrida.